
	
		I
		111th CONGRESS
		1st Session
		H. R. 3310
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2009
			Mr. Bachus (for
			 himself, Mr. Boehner,
			 Mr. Cantor,
			 Mr. Pence,
			 Mr. Smith of Texas,
			 Mr. Franks of Arizona,
			 Mr. Issa, Mr. Neugebauer, Mr.
			 Garrett of New Jersey, Mr.
			 Hensarling, Mr. Price of
			 Georgia, Mrs. Biggert,
			 Mrs. Capito,
			 Mr. Jones,
			 Mr. Posey,
			 Mr. Lance,
			 Mr. Marchant,
			 Mr. Royce,
			 Mr. Lee of New York,
			 Mr. Lucas,
			 Mr. Roskam,
			 Mrs. Bachmann,
			 Ms. Jenkins,
			 Mr. Barrett of South Carolina,
			 Mr. Scalise,
			 Mr. Goodlatte,
			 Mr. Gerlach, and
			 Mr. Ryan of Wisconsin) introduced the
			 following bill; which was referred to the Committee on Financial Services, and in
			 addition to the Committees on Education
			 and Labor, Transportation
			 and Infrastructure, the
			 Judiciary, Agriculture,
			 Oversight and Government
			 Reform, the
			 Budget, Rules, and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reform the financial regulatory system of the United
		  States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Protection and Regulatory
			 Enhancement Act.
		2.Table of
			 contents
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Resolution of non-bank financial institutions
				Sec. 101. Amendments to title 28 of the United States
				Code.
				Sec. 102. Amendments to title 11 of the
				United States Code.
				Sec. 103. Effective date; application of
				amendments.
				Title II—Market stability and capital adequacy
				Sec. 201. Establishment of Market Stability and Capital
				Adequacy Board.
				Sec. 202. Functions of Board.
				Sec. 203. Powers of Board.
				Sec. 204. Responsibilities of Federal functional
				regulators.
				Sec. 205. Staff of Board.
				Sec. 206. Compensation and travel expenses.
				Title III—Regulatory Consolidation and Consumer
				Protection
				Sec. 301. Establishment.
				Sec. 302. Board of Directors.
				Sec. 303. Powers and duties of the FIR.
				Sec. 304. Allocation of responsibility among FIR
				divisions.
				Sec. 305. Technical and conforming amendments relating to
				transfers of functions to the FIR.
				Sec. 306. Office of Comptroller of the Currency and position of
				Comptroller of the Currency abolished.
				Sec. 307. Office of Thrift Supervision and position of Director
				of the Office of Thrift Supervision abolished.
				Sec. 308. Savings provisions.
				Sec. 309. References in Federal law to Federal banking
				agencies.
				Sec. 310. National Credit Union Administration moved within the
				FIR.
				Sec. 311. Office of Consumer Protection.
				Title IV—Federal Reserve Reform
				Sec. 401. GAO authority to audit the Federal Reserve
				System.
				Sec. 402. Monetary policy and inflation targets.
				Sec. 403. Reforms of section 13 emergency powers.
				Title V—Government-Sponsored Enterprises Reform
				Sec. 501. Short title.
				Sec. 502. Definitions.
				Sec. 503. Termination of current conservatorship.
				Sec. 504. Limitation of enterprise authority upon emergence
				from conservatorship.
				Sec. 505. Requirement to periodically renew charter until wind
				down and dissolution.
				Sec. 506. Required wind down of operations and dissolution of
				enterprise.
				Title VI—Credit rating agency reform
				Sec. 601. Clarification of designation.
				Sec. 602. Elimination of security credit rating requirements in
				Federal law.
				Sec. 603. Elimination of security credit rating requirements in
				regulations.
				Title VII—Anti-fraud provisions
				Sec. 701. Authority to impose civil penalties in cease and
				desist proceedings.
				Sec. 702. Formerly associated persons.
				Sec. 703. Collateral bars.
				Sec. 704. Unlawful margin lending.
				Sec. 705. Nationwide service of subpoenas.
				Sec. 706. Reauthorization of the Financial Crimes Enforcement
				Network.
				Sec. 707. Fair fund improvements.
				Sec. 708. Authority to contract for collection of delinquent
				judgments and orders.
			
		IResolution of
			 non-bank financial institutions
			101.Amendments to title
			 28 of the United States CodeTitle 28 of the United States Code is
			 amended—
				(1)in section 1408 by striking section
			 1409 and inserting sections 1409 and 1409A,
				(2)by inserting after
			 section 1409 the following:
					
						1409A.Venue of
				cases involving non-bank financial institutionsA case under chapter 14 may be commenced in
				the district court of the United States for the district—
							(1)in which the
				debtor has its principal place of business or principal assets in the United
				States if a Federal Reserve Bank is located in that district, or
							(2)if venue does not
				exist under paragraph (1), in which there is a Federal Reserve Bank and in a
				Federal circuit in which the debtor has its principal place of business or
				principal assets in the United States.
							,
				and
				(3)by amending the
			 table of sections of chapter 87 of such title to insert after the item relating
			 to section 1408 the following:
					
						
							1409A. Venue of cases involving non-bank
				financial
				institutions.
						
						.
				102.Amendments to
			 title 11 of the United States Code
				(a)DefinitionsSection 101 of title 11, United States
			 Code, is amended—
					(1)by inserting after paragraph (26) the
			 following:
						
							(26A)The term functional regulator
				means the Federal regulatory agency with the primary Federal regulatory
				authority over the debtor, such as an agency listed in section 509 of the
				Gramm-Leach-Bliley
				Act.
							,
					(2)by redesignating
			 paragraphs (38A) and (38B) as paragraphs (38B) and (38C), respectively,
					(3)by inserting after
			 paragraph (38) the following:
						
							(38A)the term Market Stability and Capital
				Adequacy Board means the entity established in section 201 of the
				Consumer Protection and Regulator Enhancement
				Act.
							,
				and
					(4)by inserting after
			 paragraph (40) the following:
						
							(40A)The term non-bank financial
				institution means an institution the business of which is engaging in
				financial activities that is not an insured depository
				institution.
							.
					(b)Applicability of
			 chaptersSection 103 of title 11, United States Code, is
			 amended—
					(1)in subsection (a)
			 by striking 13 and inserting 13, and 14,
					(2)by redesignating subsection (k) as
			 subsection (l), and
					(3)by inserting after
			 subsection (j) the following:
						
							(k)Chapter 14 applies only in a case under
				such
				chapter.
							.
					(c)Who may be a
			 debtorSection 109 of title 11, United States Code, is
			 amended—
					(1)in subsection
			 (b)—
						(A)in paragraph (2)
			 by striking or at the end,
						(B)in paragraph (3)
			 by striking the period at the end and insert and inserting ; or,
			 and
						(C)by adding at the
			 end the following:
							
								(4)a non-bank financial institution that has
				not been a debtor under chapter 14 of this
				title.
								,
						(2)in subsection (d)
			 by striking or commodity broker and inserting , commodity
			 broker, or a non-bank financial institution, and
					(3)by adding at the
			 end the following:
						
							(i)Only a non-bank financial institution may
				be a debtor under chapter 14 of this
				title.
							.
					(d)Involuntary
			 casesSection 303 of title 11, the United States Code, is
			 amended—
					(1)in subsection (a)
			 by striking or 11 and inserting , 11, or 14,
			 and
					(2)in subsection (b) by striking or
			 11 and inserting , 11, or 14.
					(e)Obtaining
			 creditSection 364 of title 11, United States Code, is amended by
			 adding at the end the following:
					
						(g)Notwithstanding any other provision of this
				section, the trustee may not, and the court may not authorize the trustee to,
				obtain credit, if the source of that credit either directly or indirectly is
				the United
				States.
						.
				(f)Chapter
			 14Title 11, United States Code, is amended—
					(1)by inserting the
			 following after chapter 13:
						
							14Adjustment to the
				Debts of a Non-Bank Financial Institution
								
									1401. Inapplicability of other sections.
									1402. Applicability of chapter 11 to cases under this
				  chapter.
									1403. Prepetition consultation.
									1404. Appointment of trustee.
									1405. Right to be heard.
									1406. Right to communicate.
									1407. Exemption with respect to certain contracts or
				  agreements.
									1408. Conversion or dismissal.
								
								1401.Inapplicability
				of other sectionsExcept as
				provided in section 1408, sections 362(b)(6), 362(b)(7), 559, 560, and 561 do
				not apply in a case under this chapter.
								1402.Applicability
				of chapter 11 to cases under this chapterWith the exception of sections 1104(d),
				1109, 1112(a), 1115, and 1116, subchapters I, II, and III of chapter 11 apply
				in a case under this chapter.
								1403.Prepetition
				consultation
									(a)Subject to
				subsection (b)—
										(1)a non-bank
				financial institution may not be a debtor under this chapter unless that
				institution has, at least 10 days prior to the date of the filing of the
				petition by such institution, taken part in the consultation described in
				subsection (c); and
										(2)a creditor may not
				commence an involuntary case under this chapter unless, at least 10 days prior
				to the date of the filing of the petition by such creditor, the creditor
				notifies the non-bank financial institution, the functional regulator, and the
				Market Stability and Capital Adequacy Board of its intent to file a petition
				and requests a consultation as described in subsection (c).
										(b)If the non-bank financial institution, the
				functional regulator, and the Market Stability and Capital Adequacy Board, in
				consultation with any agency charged with administering a nonbankruptcy
				insolvency regime for any component of the debtor, certify that the immediate
				filing of a petition under section 301 or 303 is necessary, or that an
				immediate filing would be in the interests of justice, a petition may be filed
				notwithstanding subsection (a).
									(c)The non-bank
				financial institution, the functional regulator, the Market Stability and
				Capital Adequacy Board, and any agency charged with administering a
				nonbankruptcy insolvency regime for any component of the debtor shall engage in
				prepetition consultation in order to attempt to avoid the need for the non-bank
				financial institution’s liquidation or reorganization in bankruptcy, to make
				any liquidation or reorganization of the non-bank financial institution under
				this title more orderly, or to aid in the nonbankruptcy resolution of any of
				the non-bank financial institution’s components under its nonbankruptcy
				insolvency regime. Such consultation shall specifically include the attempt to
				negotiate forbearance of claims between the non-bank financial institution and
				its creditors if such forbearance would likely help to avoid the commencement
				of a case under this title, would make any liquidation or reorganization under
				this title more orderly, or would aid in the nonbankruptcy resolution of any of
				the non-bank financial institution’s components under its nonbankruptcy
				insolvency regime. Additionally, the consultation shall consider whether, if a
				petition is filed under section 301 or 303, the debtor should file a motion for
				an exemption authorized by section 1407.
									(d)The court may
				allow the consultation process to continue for 30 days after the petition, upon
				motion by the debtor or a creditor. Any post-petition consultation proceedings
				authorized should be facilitated by the court’s mediation services, under seal,
				and exclude ex parte communications.
									(e)The Market
				Stability and Capital Adequacy Board and the functional regulator shall publish
				and transmit to Congress a report documenting the course of any consultation.
				Such report shall be published and transmitted to Congress within 30 days of
				the conclusion of the consultation.
									(f)Nothing in this
				section shall be interpreted to set aside any of the limitations on the use of
				Federal funds set forth in the Consumer Protection and Regulator Enhancement
				Act or the amendments made by such Act.
									1404.Appointment of
				trusteeIn applying section
				1104 to a case under this chapter, if the court orders the appointment of a
				trustee or an examiner, if the trustee or an examiner dies or resigns during
				the case or is removed under section 324, or if a trustee fails to qualify
				under section 322, the functional regulator, in consultation with the Market
				Stability and Capital Adequacy Board, shall submit a list of five disinterested
				persons that are qualified and willing to serve as trustees in the case and the
				United States trustee shall appoint, subject to the court’s approval, one of
				such persons to serve as trustee in the case.
								1405.Right to be
				heard
									(a)The functional
				regulator, the Market Stability and Capital Adequacy Board, the Federal
				Reserve, the Department of the Treasury, the Securities and Exchange
				Commission, and any domestic or foreign agency charged with administering a
				nonbankruptcy insolvency regime for any component of the debtor may raise and
				may appear and be heard on any issue in a case under this chapter, but may not
				appeal from any judgment, order, or decree entered in the case.
									(b)A party in
				interest, including the debtor, the trustee, a creditors’ committee, an equity
				security holders’ committee, a creditor, an equity security holder, or any
				indenture trustee may raise, and may appear and be heard on, any issue in a
				case under this chapter.
									1406.Right to
				communicateThe court is
				entitled to communicate directly with, or to request information or assistance
				directly from, the functional regulator, the Market Stability and Capital
				Adequacy Board, the Board of Governors of the Federal Reserve System, the
				Department of the Treasury, or any agency charged with administering a
				nonbankruptcy insolvency regime for any component of the debtor, subject to the
				rights of a party in interest to notice and participation.
								1407.Exemption with
				respect to certain contracts or agreements
									(a)Subject to
				subsection (b)—
										(1)upon motion of the
				debtor, consented to by the Market Stability and Capital Adequacy Board—
											(A)the debtor and the estate shall be exempt
				from the operation of sections 362(b)(6), 362(b)(7), 559, 560, and 561;
											(B)if the Market
				Stability and Capital Adequacy Board consents to the filing of such motion by
				the debtor, the Board shall inform the court of its reasons for consenting;
				and
											(C)the debtor may limit its motion, or the
				board may limit its consent, to exempt the debtor and the estate from the
				operation of section 362(b)(6), 362(b)(7), 559, 560, or 561, or any combination
				thereof; and
											(2)if the Market Stability and Capital
				Adequacy Board does not consent to the filing of a motion by the debtor under
				paragraph (1), the debtor may file a motion to exempt the debtor and the estate
				from the operation of sections 362(b)(6), 362(b)(7), 559, 560, and 561.
										(b)The court shall commence a hearing on a
				motion under subsection (a) not later than 5 days after the filing of the
				motion to determine whether to maintain, terminate, annul, modify, or condition
				the exemption under subsection (a)(1) or, in the case of a motion under
				subsection (a)(2), grant the exemption. The court shall request that the
				functional regulator and the Market Stability and Capital Adequacy Board file
				briefs on whether the court should maintain the exemption. The court shall
				decide the motion not later than 5 days after commencing such hearing
				unless—
										(1)the parties in
				interest consent to a extension for a specific period of time; or
										(2)except with respect to an exemption from
				the operation of section 559, the court sua sponte extends for 5 additional
				days the period for decision if such extension would be in the interests of
				justice or is required by compelling circumstances.
										(c)The court shall maintain, terminate, annul,
				modify, or condition the exemption under subsection (a)(1), or, in the case of
				a motion under subsection (a)(2), grant the exemption only upon showing of good
				cause. In determining whether good cause has been shown, the court shall
				balance the interests of both debtor and creditors while attempting to preserve
				the debtor’s assets for repayment and reorganization of the debtors
				obligations, or to provide for a more orderly liquidation.
									1408.Conversion or
				dismissalIn applying section
				1112 to a case under this chapter, the debtor may convert a case under this
				chapter to a case under chapter 7 of this title if the debtor may be a debtor
				under such chapter unless the debtor is not a debtor in
				possession.
								,
				and
					(2)by amending the
			 table of chapters of such title by adding at the end the following:
						
							
								14.Adjustment to the Debts of a Non-Bank Financial
				  Institution1401
							
							.
					103.Effective date;
			 application of amendments
				(a)Effective
			 dateExcept as provided in subsection (b), this Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act.
				(b)Application of
			 amendmentsThe amendments made by this Act shall apply only with
			 respect to cases commenced under title 11 of the United States Code on or after
			 the date of the enactment of this Act.
				IIMarket stability
			 and capital adequacy
			201.Establishment
			 of Market Stability and Capital Adequacy Board
				(a)In
			 generalThere is hereby
			 established the Market Stability and Capital Adequacy Board (hereafter in this
			 title referred to as the Board) as an independent establishment
			 in the Executive Branch.
				(b)Constitution of
			 BoardSubject to paragraph (4), the Board shall have 11 members
			 as follows:
					(1)Public
			 membersThe following shall
			 be members of the Board—
						(A)The Secretary of
			 the Treasury.
						(B)The Chairman of
			 the Board of Governors of the Federal Reserve System.
						(C)The Chairman of
			 the Securities and Exchange Commission.
						(D)The Chairperson of
			 the Federal Deposit Insurance Corporation.
						(E)The Chairman of
			 the Commodity Futures Trading Commission.
						(F)The Chairperson of
			 the Financial Institutions Regulator.
						(2)Private
			 membersThe Board shall also have 5 members appointed by the
			 President, by and with the advise and consent of the Senate, who shall be
			 appointed from among individuals who—
						(A)are specially
			 qualified to serve on the Board by virtue of their education, training, and
			 experience; and
						(B)are not officers
			 or employees of the Federal Government, including the Board of Governors of the
			 Federal Reserve System.
						(3)ChairpersonThe
			 Secretary of the Treasury shall serve as the Chairperson of the Board.
					(4)Director of FHFA
			 as interim memberUntil such
			 time as the charters of the Federal National Mortgage Association and the
			 Federal Home Loan Mortgage Corporation are both repealed pursuant to section
			 506(d), the Board shall consist of 12 members with the Director of the Federal
			 Housing Finance Agency serving as a public member under paragraph (1).
					(c)Appointments
					(1)Term
						(A)In
			 generalEach appointed member shall be appointed for a term of 5
			 years.
						(B)Staggered
			 termsOf the members of the Board first appointed under
			 subsection (b)(2), as designated by the President at the time of
			 appointment—
							(i)1
			 shall be appointed for a term of 5 years;
							(ii)1
			 shall be appointed for a term of 4 years;
							(iii)1
			 shall be appointed for a term of 3 years;
							(iv)1
			 shall be appointed for a term of 2 years; and
							(v)1
			 shall be appointed for a term of 1 year.
							(2)Interim
			 appointmentsAny member
			 appointed to fill a vacancy occurring before the expiration of the term for
			 which such member’s predecessor was appointed shall be appointed only for the
			 remainder of such term.
					(3)Continuation of
			 serviceEach appointed member
			 may continue to serve after the expiration of the term of office to which such
			 member was appointed until a successor has been appointed and qualified.
					(4)Reappointment to
			 a 2nd termEach member appointed to a term on the Board under
			 subsection (b)(2), including an interim appointment under paragraph (2), may be
			 reappointed by the President to serve 1 additional term.
					(d)Vacancy
					(1)In
			 generalAny vacancy on the Board shall be filled in the manner in
			 which the original appointment was made.
					(2)Acting officials
			 may serveIn the event of a
			 vacancy in any position listed in subsection (b)(1) and pending the appointment
			 of a successor, or during the absence or disability of the individual serving
			 in such position, any acting official in such position shall be a member of the
			 Board while such vacancy, absence or disability continues and the acting
			 official continues acting in such position.
					(e)Ineligibility
			 for other offices
					(1)Postservice
			 restrictionNo member of the Board may hold any office, position,
			 or employment in any financial institution or affiliate of a financial
			 institution during—
						(A)the time such
			 member is in office; and
						(B)the 2-year period
			 beginning on the date such member ceases to serve on the Board.
						(2)CertificationUpon
			 taking office, each member of the Board shall certify under oath that such
			 member has complied with this subsection and such certification shall be filed
			 with the secretary of the Board.
					(f)Qualifications;
			 Initial Meeting
					(1)Political party
			 affiliationNot more than 3 members of the Board appointed under
			 subsection (b)(2) shall be from the same political party.
					(2)Qualifications
			 generallyIt is the sense of the Congress that individuals
			 appointed to the Commission should be prominent United States citizens, with
			 national recognition and significant depth of experience commensurate with the
			 duties of the Board.
					(3)Specific
			 appointment qualifications for certain appointed members
						(A)State
			 bankOf the members appointed
			 to the Board under subsection (b)(2), at least 1 shall be appointed from among
			 individuals who have had experience as a State bank supervisor or senior
			 management executive with a State depository institution.
						(B)Insurance
			 commissionerOf the members
			 appointed to the Board under subsection (b)(2), at least 1 shall be appointed
			 from among individuals who have served as a State insurance commissioner or
			 supervisor.
						(4)Initial
			 meetingThe Board shall meet and begin the operations of the
			 Board as soon as practicable but not later than the end of the 180-day period
			 beginning the date of the enactment of this Act.
					(g)QuorumFour
			 of the members of the Board designated under subsection (b)(1) and 3 members of
			 the Board appointed under (b)(2) shall constitute a quorum.
				(h)Quarterly
			 meetingsThe Board shall meet
			 upon the call of the chairperson or a majority of the members at least once in
			 each calendar quarter
				202.Functions of
			 Board
				(a)Principal
			 functionsThe principal
			 functions of the Board shall be to—
					(1)monitor the
			 interactions of various sectors of the financial system; and
					(2)identify risks
			 that could endanger the stability and soundness of the system.
					(b)Specific review
			 functions includedIn carrying out the functions described in
			 subsection (a), the Board shall—
					(1)review financial industry data collected
			 from the appropriate functional regulators;
					(2)review insurance
			 industry data, in coordination with State insurance supervisors, for all lines
			 of insurance other than health insurance;
					(3)monitor government
			 policies and initiatives;
					(4)review risk
			 management practices within financial regulatory agencies;
					(5)review capital
			 standards set by the appropriate functional regulators and make recommendations
			 to ensure capital and leverage ratios match risks regulated entities are taking
			 on;
					(6)review
			 transparency and regulatory understanding of risk exposures in the
			 over-the-counter derivatives markets and make recommendations regarding the
			 appropriate clearing of trades in those markets through central
			 counterparties;
					(7)make
			 recommendations regarding any government or industry policies and practices
			 that are exacerbating systemic risk; and
					(8)take such other
			 actions and make such other recommendations as the Board, in the discretion of
			 the Board, determines to be appropriate.
					(c)Reports to
			 Federal functional regulators and the CongressThe Board shall periodically make a report
			 to the Congress and the functional regulators on the findings, conclusions, and
			 recommendations of the Board in a manner and within a time frame that allows
			 the Congress and such regulators to act to contain risks posed by specific
			 firms, industry practices, activities and interactions of entities under
			 different regulatory regimes, or government policies.
				(d)Testimony to
			 CongressNot later than
			 February 20 and July 20 of each year, the Chairperson of the Board shall
			 testify to the Congress at semiannual hearings before the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives, about the state of systemic risk in
			 the financial services industry and proposals or recommendations by the Board
			 to address any undue risk.
				(e)Rule of
			 constructionNo provision of this title shall be construed as
			 giving the Board any enforcement authority over any financial
			 institution.
				203.Powers of
			 Board
				(a)ContractingThe
			 Board may, to such extent and in such amounts as are provided in appropriation
			 Acts, enter into contracts to enable the Board to discharge its duties under
			 this title.
				(b) Information
			 From Federal Agencies
					(1)In
			 generalThe Board may secure directly from any executive
			 department, agency, or independent establishment, or any other instrumentality
			 of the United States information and recommendations for the purposes of this
			 title.
					(2)Delivery of
			 requested informationEach
			 executive department, agency, or independent establishment, or any other
			 instrumentality of the United States shall, to the extent authorized by law,
			 furnish any information and recommendations requested under paragraph (1)
			 directly to the Board, upon request made by the chairperson or any member
			 designated by a majority of the Commission.
					(3)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by members of the Board and its
			 staff consistent with all applicable statutes, regulations, and Executive
			 orders.
					(c)Assistance From
			 Federal Agencies
					(1)General Services
			 AdministrationThe Administrator of General Services shall
			 provide to the Board on a reimbursable basis administrative support and other
			 services for the performance of the Commission's functions.
					(2)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in paragraph (1), departments and agencies of the United States may provide to
			 the Commission such services, funds, facilities, staff, and other support
			 services as they may determine advisable and as may be authorized by law,
			 including agencies represented on the Board under section 201(b)(1).
					204.Responsibilities
			 of Federal functional regulators
				(a)Federal
			 functional regulator definedFor purposes of this title, the term
			 Federal functional regulator has the same meaning as in section
			 509(2) of the Gramm-Leach-Bliley Act, except that such term includes the
			 Commodity Futures Trading Commission.
				(b)Assessments and
			 reviewsIn order to address
			 current regulatory gaps, each Federal functional regulator shall, before each
			 quarterly meeting of the Board,—
					(1)assess the effects on macroeconomic
			 stability of the activities of financial institutions that are subject to the
			 jurisdiction of such agency;
					(2)review how such
			 financial institutions interact with entities outside the jurisdiction of such
			 agency; and
					(3)report the results of such assessment and
			 review to the Board, together with such recommendations for administrative
			 action as the agency determines to be appropriate.
					205.Staff of
			 Board
				(a)Appointment and
			 compensationThe chairperson, in accordance with rules agreed
			 upon by the Board and title 5, United States Code, may appoint and fix the
			 compensation of a staff director and such other personnel as may be necessary
			 to enable the Board to carry out its functions.
				(b)DetaileesAny
			 Federal Government employee may be detailed to the Board and such detailee
			 shall retain the rights, status, and privileges of his or her regular
			 employment without interruption.
				(c)Consultant
			 ServicesThe Board may procure the services of experts and
			 consultants in accordance with section 3109 of title 5, United States Code, but
			 at rates not to exceed the daily rate paid a person occupying a position at
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code.
				206.Compensation
			 and travel expenses
				(a)CompensationEach member of the Board appointed under
			 section 201(b)(2) may be compensated at not to exceed the daily equivalent of
			 the annual rate of basic pay in effect for a position at level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day during which that member is engaged in the actual performance of the duties
			 of the Board.
				(b)Travel
			 expensesWhile away from
			 their homes or regular places of business in the performance of services for
			 the Board, members of the Board shall be allowed travel expenses, including per
			 diem in lieu of subsistence, in the same manner as persons employed
			 intermittently in the Government service are allowed expenses under section
			 5703(b) of title 5, United States Code.
				IIIRegulatory
			 Consolidation and Consumer Protection
			301.Establishment
				(a)In
			 generalThere is hereby
			 established in the executive branch of the Government an independent agency to
			 be known as the Financial Institutions Regulator (hereafter in this title
			 referred to as the FIR).
				(b)Divisions of the
			 FIRThere are hereby
			 established within the FIR—
					(1)a division to be
			 known as the Federal Banking Division; and
					(2)a
			 division to be known as the State Banking Division;
					(c)Insured
			 depository institution definedFor purposes of this title, the
			 term insured depository institution has the meaning given to such
			 term in section 3(c) of the Federal Deposit Insurance Act.
				302.Board of
			 Directors
				(a)In
			 generalThe management of the
			 FIR shall be vested in a Board of Directors consisting of 5 members—
					(1)1 of whom shall be the Chairman of the FIR
			 and who shall be appointed by the President, by and with the advice and consent
			 of the Senate;
					(2)1 of whom shall be the head of the Federal
			 Banking Division and who shall be appointed by the President, by and with the
			 advice and consent of the Senate;
					(3)1 of whom shall be the head of the State
			 Banking Division and who shall be appointed by the President, by and with the
			 advice and consent of the Senate;
					(4)1 of whom shall be the Chairman of the
			 National Credit Union Administration; and
					(5)1
			 of whom shall be the Chairperson of the Board of Directors of the Federal
			 Deposit Insurance Corporation.
					(b)Terms
					(1)5–Year
			 termsEach member appointed under paragraphs (1), (2), and (3) of
			 subsection (a) shall be appointed for a term of 5 years.
					(2)Interim
			 appointmentsAny member appointed to fill a vacancy occurring
			 before the end of the term to which such member’s predecessor was appointed
			 shall be appointed only for the remainder of such term.
					(3)Continuation of
			 serviceAny member may continue to serve after the expiration of
			 the term of office to which such member was appointed until a successor has
			 been appointed and confirmed.
					(c)VacancyAny
			 vacancy on the Board of Directors shall be filled in the manner in which the
			 original appointment was made.
				(d)Ineligibility
			 for other offices
					(1)Restrictions on
			 employment by depository institutionsNo member of the Board of
			 Directors may hold any office, position, or employment in any insured
			 depository institution or any affiliate (as defined in section 2(k) of the Bank
			 Holding Company Act of 1956) of an insured depository institution
			 during—
						(A)the time such
			 member is in office; and
						(B)the 2-year period beginning on the date
			 such member ceases to serve on the Board of Directors.
						(2)Other
			 restrictions during service as memberNo member of the Board of Directors
			 may—
						(A)be an officer or
			 director of any Federal Reserve bank or Federal home loan bank; or
						(B)hold any stock in
			 any insured depository institution or any affiliate (as defined in section 2(k)
			 of the Bank Holding Company Act of 1956) of an insured depository
			 institution.
						(3)CertificationUpon taking office, each member of the
			 Board of Directors shall file a certification under oath with the secretary of
			 the Board of Directors that such member has complied with the requirements of
			 this subsection.
					303.Powers and
			 duties of the FIR
				(a)Regulation of
			 national banks
					(1)Transfer to the
			 FIRAll functions of the
			 Comptroller of the Currency are hereby transferred to the FIR.
					(2)FIR
			 powersThe FIR shall have all
			 powers, duties, and authority which, before the date of the enactment of this
			 Act, were vested in the Comptroller of the Currency under any provision of
			 Federal law to the extent such provision applies to national banks or the
			 office, officers, or employees of the Comptroller of the Currency.
					(b)Regulation of
			 member banks, bank holding companies and affiliates, and various international
			 banking entities
					(1)Transfer to the
			 FIRAll functions of the Board of Governors of the Federal
			 Reserve System (and any Federal reserve bank) relating to—
						(A)the supervision
			 and regulation of banks which are members of the Federal Reserve System,
						(B)the supervision
			 and regulation of bank holding companies and any subsidiary or affiliate of a
			 bank holding company which is not a depository institution,
						(C)the supervision
			 and regulation of companies operating under section 25 or 25A of the Federal
			 Reserve Act or the International Banking Act of 1978,
						(D)the supervision
			 and regulation of any company which is subject to supervision and regulation by
			 the Board of Governors under any title of the Consumer Credit Protection Act,
			 and
						(E)the supervision
			 and regulation of any foreign bank, any branch or agency of a foreign bank, and
			 any commercial lending company controlled by a foreign bank,
						are hereby
			 transferred to the FIR.(2)FIR
			 powersThe FIR shall have all
			 powers, duties, and authority which, before the date of the enactment of this
			 Act, were vested in the Board of Governors of the Federal Reserve System under
			 any provision of Federal law to the extent such provisions apply to banks or
			 other companies described in any subparagraph of paragraph (1).
					(c)Regulation of
			 savings associations and savings and loan holding companies
					(1)Transfer to the
			 Federal Banking DivisionAll
			 functions of the Director of the Office of Thrift Supervision are hereby
			 transferred to the FIR.
					(2)FIR
			 powersThe FIR shall have all
			 powers, duties, and authority which, before the date of the enactment of this
			 Act, were vested in the Director of the Office of Thrift Supervision under any
			 provision of Federal law to the extent such provision applies to savings
			 associations, savings and loan holding companies, or the office, officers, or
			 employees of the Director.
					(d)Regulation of
			 state nonmember banks
					(1)Transfer to the
			 FIRAll functions of the Federal Deposit Insurance Corporation
			 relating to the supervision and regulation of State nonmember banks, including
			 savings banks, (other than insurance, conservatorship, or receivership
			 functions) and foreign banks with insured branches (as defined in section
			 3(s)(3) of the Federal Deposit Insurance Act) are hereby transferred to the
			 FIR.
					(2)FIR
			 powersThe FIR shall have all
			 powers, duties, and authority which, before the date of the enactment of this
			 Act, were vested in the Federal Deposit Insurance Corporation under any
			 provision of Federal law to the extent such provisions apply to the supervision
			 and regulation of State nonmember banks, including savings banks, (other than
			 insurance, conservatorship, or receivership functions) and foreign banks with
			 insured branches (as defined in section 3(s)(3) of the Federal Deposit
			 Insurance Act).
					(e)Regulations and
			 ordersIn addition to any
			 authority under any provision referred to in subsection (a), (b), (c), or (d),
			 the FIR may prescribe such regulations and issue such orders as the FIR may
			 determine to be appropriate to carry out the purposes of this title and the
			 powers and duties of the FIR under this title and any provision referred to in
			 any such subsection.
				(f)No intended
			 impact on existing rights and judicial precedentNothing in this
			 section shall be construed—
					(1)to impact any
			 existing right or obligation under any function or power transferred to the
			 FIR, solely by reason of such transfer; or
					(2)to impact any judicial precedent
			 established with respect to any function or power transferred to the FIR,
			 solely by reason of such transfer.
					(g)Effective
			 dateThe provisions of this section shall take effect after the
			 end of the 90-day period beginning on the date of the enactment of this
			 Act.
				304.Allocation of
			 responsibility among FIR divisions
				(a)Federal Banking
			 DivisionThe Federal Banking
			 Division shall have the primary responsibility for carrying out the FIR’s
			 authority with respect to—
					(1)national banking
			 associations;
					(2)foreign banks and
			 Federal branches or agencies of a foreign bank;
					(3)bank holding companies and any subsidiary
			 or affiliate of a bank holding company which is not a depository institution,
			 other than a bank holding company, subsidiary, or affiliate that consists
			 solely of State banks that are insured banks (as such terms is defined in
			 section 3(h) of the Federal Deposit Insurance Act (12 U.S.C. 1813(h));
					(4)companies operating under section 25 or 25A
			 of the Federal Reserve Act or the International Banking Act of 1978;
					(5)commercial lending
			 companies, other than a Federal agency;
					(6)savings associations;
					(7)savings and loan
			 holding companies; and
					(8)such additional
			 areas as the Board of Directors may prescribe.
					(b)State Banking
			 DivisionThe State Banking
			 Division shall have the primary responsibility for carrying out the FIR’s
			 authority with respect to—
					(1)any State bank
			 that is an insured bank (as such terms is defined in section 3(h) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1813(h)));
					(2)any bank holding
			 company or subsidiary or affiliate of a bank holding company, if such bank
			 holding company, subsidiary, or affiliate consists solely of State banks
			 described in paragraph (1); and
					(3)such additional
			 areas as the Board of Directors may prescribe.
					305.Technical and
			 conforming amendments relating to transfers of functions to the FIR
				(a)Appropriate
			 federal banking agency redefinedSection 3(q) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813(q)) is amended to read as follows:
					
						(q)Appropriate
				federal banking agencyThe
				term appropriate Federal banking agency means the Financial
				Institutions
				Regulator.
						.
				(b)Members of FDIC
			 boardSection 2(a)(1) of the Federal Deposit Insurance Act (12
			 U.S.C. 1812(a)(1)) is amended—
					(1)by striking
			 subparagraph (A) and redesignating subparagraphs (B) and (C) as subparagraphs
			 (A) and (B), respectively;
					(2)in subparagraph
			 (A) (as so redesignated by paragraph (1)), by striking Director of the
			 Office of Thrift Supervision and inserting Chairman of the
			 Financial Institutions Regulator; and
					(3)in subparagraph
			 (B) (as so redesignated by paragraph (1)), by striking 3 and
			 inserting 4.
					(c)Effective
			 dateThe provisions of this
			 section shall take effect after the end of the 90-day period beginning on the
			 date of the enactment of this Act.
				306.Office of
			 Comptroller of the Currency and position of Comptroller of the Currency
			 abolished
				(a)In
			 generalEffective at the end of the 180-day period beginning on
			 the date of the enactment of this Act, the Office of the Comptroller of the
			 Currency and the position of Comptroller of the Currency are hereby
			 abolished.
				(b)Technical and
			 conforming amendmentsEffective at the end of the 180-day period
			 beginning on the date of the enactment of this Act:
					(1)Chapter nine of
			 title VII of the Revised Statutes is amended by striking sections 324, 325, and
			 326.
					(2)Subchapter I of
			 chapter 3 of title 31, United States Code, is amended by striking section
			 307.
					307.Office of
			 Thrift Supervision and position of Director of the Office of Thrift Supervision
			 abolished
				(a)In
			 generalEffective at the end of the 180-day period beginning on
			 the date of the enactment of this Act, the Office of Thrift Supervision and the
			 position of Director of the Office of Thrift Supervision are hereby
			 abolished.
				(b)Technical and
			 conforming amendmentsEffective at the end of the 180-day period
			 beginning on the date of the enactment of this Act:
					(1)Section 3 of the
			 Home Owners’ Loan Act (12 U.S.C. 1462a) is amended by striking subsections (a)
			 and (b).
					(2)Subchapter I of
			 chapter 3 of title 31, United States Code, is amended by striking section
			 309.
					308.Savings
			 provisions
				(a)Savings
			 provisions relating to the Comptroller of the Currency
					(1)Existing rights,
			 duties, and obligations not affectedSections 303(a)(1) and 306
			 shall not affect the validity of any right, duty, or obligation of the United
			 States, the Comptroller of the Currency, the Office of the Comptroller of the
			 Currency, or any other person, which—
						(A)arises under or
			 pursuant to any provision of law referred to in section 303(a)(2); and
						(B)existed on the day
			 before the date of the enactment of this Act.
						(2)Continuation of
			 suitsNo action or other proceeding commenced by or against the
			 Comptroller of the Currency or the Office of the Comptroller of the Currency
			 shall abate by reason of the enactment of this Act, except that the FIR shall
			 be substituted for the Comptroller or Office as a party to any such action or
			 proceeding.
					(b)Savings
			 provisions relating to the Board of Governors of the Federal Reserve
			 System
					(1)Existing rights,
			 duties, and obligations not affectedSection 303(b)(1) shall not
			 affect the validity of any right, duty, or obligation of the United States, the
			 Board of Governors of the Federal Reserve System, or any other person,
			 which—
						(A)arises under or
			 pursuant to any provision of law referred to in section 303(b)(2); and
						(B)existed on the day
			 before the date of the enactment of this Act.
						(2)Continuation of
			 suitsNo action or other
			 proceeding commenced by or against the Board of Governors of the Federal
			 Reserve System with respect to any function transferred to the FIR shall abate
			 by reason of the enactment of this Act, except that the FIR shall be
			 substituted for the Board of Governors as a party to any such action or
			 proceeding.
					(c)Savings
			 provisions relating to the Director of the Office of Thrift
			 Supervision
					(1)Existing rights,
			 duties, and obligations not affectedSections 303(c)(1) and 307
			 shall not affect the validity of any right, duty, or obligation of the United
			 States, the Director of the Office of Thrift Supervision, the Office of Thrift
			 Supervision, or any other person, which—
						(A)arises under or
			 pursuant to any provision of law referred to in section 303(c)(2); and
						(B)existed on the day
			 before the date of the enactment of this Act.
						(2)Continuation of
			 suitsNo action or other
			 proceeding commenced by or against the Director of the Office of Thrift
			 Supervision or the Office of Thrift Supervision shall abate by reason of the
			 enactment of this Act, except that the FIR shall be substituted for the
			 Director or Office as a party to any such action or proceeding.
					(d)Savings
			 provisions relating to the Federal Deposit Insurance Corporation
					(1)Existing rights,
			 duties, and obligations not affectedSection 303(d)(1) shall not
			 affect the validity of any right, duty, or obligation of the United States, the
			 Federal Deposit Insurance Corporation, the Board of Directors of such
			 Corporation, or any other person, which—
						(A)arises under or
			 pursuant to any provision of law referred to in section 303(d)(2); and
						(B)existed on the day
			 before the date of the enactment of this Act.
						(2)Continuation of
			 suitsNo action or other proceeding commenced by or against the
			 Federal Deposit Insurance Corporation or the Board of Directors of such
			 Corporation with respect to any function transferred to the FIR shall abate by
			 reason of the enactment of this Act, except that the FIR may be substituted for
			 the Corporation or Board of Directors, as the case may be, as a party to any
			 such action or proceeding.
					(e)Continuation of
			 orders, resolutions, determinations, and regulationsAll orders,
			 resolutions, determinations, and regulations, which—
					(1)have been issued, made, prescribed, or
			 allowed to become effective by the Director of the Office of Thrift
			 Supervision, the Comptroller of the Currency, the Federal Deposit Insurance
			 Corporation, or the Board of Governors of the Federal Reserve System (including
			 orders, resolutions, determinations, and regulations which relate to the
			 conduct of conservatorships and receiverships), or by a court of competent
			 jurisdiction, in the performance of functions which are transferred by this
			 Act, and
					(2)are in effect on
			 the date this Act takes effect (or become effective after such date pursuant to
			 the terms of the order, resolution, determination or regulation, as in effect
			 on such date),
					shall
			 continue in effect according to the terms of such orders, resolutions,
			 determinations, and regulations and shall be enforceable by or against the FIR
			 until modified, terminated, set aside, or superseded in accordance with
			 applicable law by the FIR, by any court of competent jurisdiction, or by
			 operation of law.(f)Effective
			 dateThe provisions of this
			 section shall take effect after the end of the 90-day period beginning on the
			 date of the enactment of this Act.
				309.References in
			 Federal law to Federal banking agencies
				(a)Comptroller of
			 the Currency and Director of the Office of Thrift SupervisionAny reference in any Federal law to the
			 Comptroller of the Currency, the Office of the Comptroller of the Currency, the
			 Director of the Office of Thrift Supervision, or the Office of Thrift
			 Supervision shall be deemed to be a reference to the FIR.
				(b)Board of
			 Governors of the Federal Reserve SystemAny reference in any
			 Federal law to the Board of Governors of the Federal Reserve System in
			 connection with any function of the Board under any provision of law referred
			 to in section 304(b)(2) shall be deemed to be a reference to the FIR.
				(c)Federal Deposit
			 Insurance CorporationAny reference in any Federal law to the
			 Federal Deposit Insurance Corporation or the Board of Directors of such
			 Corporation in connection with any function of the Corporation or Board of
			 Directors under any provision of law referred to in section 303(d)(2) shall be
			 deemed to be a reference to the FIR.
				(d)Effective
			 dateThe provisions of this
			 section shall take effect after the end of the 90-day period beginning on the
			 date of the enactment of this Act.
				310.National Credit
			 Union Administration moved within the FIR
				(a)In
			 generalThe Nation Credit
			 Union Administration is hereby moved within the FIR and shall be maintained as
			 a distinct entity within the FIR.
				(b)Effective
			 dateThe provisions of this
			 section shall take effect after the end of the 90-day period beginning on the
			 date of the enactment of this Act.
				311.Office of
			 Consumer Protection
				(a)Office of
			 Consumer ProtectionThere is
			 hereby established within the FIR an Office of Consumer Protection (hereinafter
			 in this section referred to as the Office).
				(b)Delegation of
			 authority to the OfficeThe Office shall have the primary
			 responsibility for carrying out the FIR’s authority with respect to laws and
			 regulations relating to consumer protection, including the authority of the FIR
			 under the Consumer Credit Protection Act.
				(c)Rulemaking
			 approvalNo rule or regulation issued by the Office shall take
			 effect unless the Board of Directors of the FIR approves such rule or
			 regulation.
				(d)Consumer
			 complaint hotline and websiteThe Office shall establish a toll-free
			 hotline and a website for consumers to contact regarding inquiries or
			 complaints related to insured depository institutions. Such hotline and website
			 shall then refer such inquiries or complaints to the appropriate FIR division,
			 which will then respond to the inquiry or complaint.
				(e)Disclosure
			 reviewNot less than once
			 every 7 years, the Office shall undertake a comprehensive review of all public
			 disclosures (including policies, procedures, guidelines, standards, and
			 regulatory filings) made by the FIR and each division of the FIR. In making
			 such review the Office shall perform a cost and benefit analysis of each such
			 disclosure and determine if the policy of the FIR towards such disclosure
			 should remain the same or be revised.
				(f)Consumer testing
			 requirementBefore
			 prescribing any regulation pursuant to the authority of the FIR under the
			 Consumer Credit Protection Act, the Office shall carry out consumer testing
			 with respect to such regulation.
				(g)Periodic review
			 of regulations
					(1)ReviewNot less than once every 7 years, the
			 Office shall undertake a comprehensive review of all regulations issued by the
			 Office, the FIR, or any entity preceding the FIR, with respect to the authority
			 of the FIR under the Consumer Credit Protection Act. In making such review, the
			 Office shall perform a cost and benefit analysis of each regulation and
			 determine if such regulation should remain the same or if such regulation
			 should be revised.
					(2)ReportAfter
			 performing a review required by paragraph (1), the Office shall issue a report
			 to the Congress describing the review process, any determinations made by the
			 Office, and any revisions to regulations that the Office determined were
			 needed.
					IVFederal Reserve
			 Reform
			401.GAO authority
			 to audit the Federal Reserve System
				(a)In
			 generalSubsection (b) of
			 section 714 of title 31, United States Code, is amended by striking all after
			 shall audit an agency and inserting a period.
				(b)AuditSection
			 714 of title 31, United States Code, is amended by adding at the end the
			 following new subsection:
					
						(e)Audit and report
				of the Federal Reserve System
							(1)In
				generalThe audit of the
				Board of Governors of the Federal Reserve System and the Federal reserve banks
				under subsection (b) shall be completed before the end of 2010.
							(2)Report
								(A)RequiredA report on the audit referred to in
				paragraph (1) shall be submitted by the Comptroller General to the Congress
				before the end of the 90-day period beginning on the date on which such audit
				is completed and made available to the Speaker of the House, the majority and
				minority leaders of the House of Representatives, the majority and minority
				leaders of the Senate, the Chairman and Ranking Member of the committee and
				each subcommittee of jurisdiction in the House of Representatives and the
				Senate, and any other Member of Congress who requests it.
								(B)ContentsThe
				report under subparagraph (A) shall include a detailed description of the
				findings and conclusion of the Comptroller General with respect to the audit
				that is the subject of the report, together with such recommendations for
				legislative or administrative action as the Comptroller General may determine
				to be
				appropriate.
								.
				402.Monetary policy
			 and inflation targetsSection
			 2A of the Federal Reserve Act (12 U.S.C. 225a) is amended to read as
			 follows:
				
					2A.Monetary
				policy
						(a)Price
				stabilityThe Board and the Federal Open Market Committee
				shall—
							(1)establish an
				explicit numerical definition of the term price stability;
							(2)implement such definition through inflation
				targets; and
							(3)maintain a
				monetary policy that effectively promotes long-term price stability.
							(b)Market stability
				and liquiditySubsection (a) shall not be construed as a
				limitation on the authority or responsibility of the Board—
							(1)to provide liquidity to markets in the
				event of a disruption that threatens the smooth functioning and stability of
				the financial sector; or
							(2)to serve as a
				lender of last resort under this Act when the Board determines such action is
				necessary.
							.
			403.Reforms of
			 section 13 emergency powers
				(a)Restrictions on
			 emergency powersThe third undesignated paragraph of section 13
			 of the Federal Reserve Act is amended—
					(1)by striking
			 In unusual and exigent and inserting the following:
						
							(3)Emergency
				authority
								(A)In
				generalIn unusual and
				exigent
								;
				and
					(2)by adding at the
			 end the following new subparagraph:
						
							(B)Requirement for
				broad availability of discountsSubject to the limitations provided under
				subparagraph (A), any authorization made pursuant to the authority provided
				under subparagraph (A) shall require discounts to be made broadly available to
				individuals, partnerships, and corporations within the market sector for which
				such authorization is being made.
							(C)Transparency and
				oversight
								(i)Secretary of the
				Treasury approval required; Notice to the CongressNo
				authorization may be made pursuant to the authority provided under subparagraph
				(A) unless—
									(I)such authorization
				is first approved by the Secretary of the Treasury; and
									(II)the Secretary of
				the Treasury issues a notice to the Congress detailing what authorization the
				Secretary has approved.
									(ii)Programs moved
				on-budget after 90 daysOn
				and after the date that is 90 days after the date on which any authorization is
				made pursuant to the authority provided under subparagraph (A), all receipts
				and disbursements resulting from such authorization shall be counted as new
				budget authority, outlays, receipts, or deficit or surplus for purposes
				of—
									(I)the budget of the United States Government
				as submitted by the President;
									(II)the congressional budget; and
									(III)the Balanced Budget and Emergency Deficit
				Control Act of 1985.
									(D)Joint Resolution
				of Disapproval
								(i)In
				generalWith respect to an authorization made pursuant to the
				authority provided under subparagraph (A), if, during the 90-day period
				beginning on the date the Congress receives a notice described under
				subparagraph (C)(i)(II) with respect to such authorization, there is enacted
				into law a joint resolution disapproving such authorization, any action taken
				under such authorization must be discontinued and unwound not later than the
				end of the 180-day period beginning on the date that such authorization was
				made.
								(ii)Contents of
				joint resolutionFor the purpose of this paragraph, the term
				joint resolution means only a joint resolution—
									(I)that is introduced
				not later than 3 calendar days after the date on which the notice referred to
				in clause (i) is received by the Congress;
									(II)which does not
				have a preamble;
									(III)the title of
				which is as follows: Joint resolution relating to the disapproval of
				authorization under the emergency powers of the Federal Reserve Act;
				and
									(IV)the matter after
				the resolving clause of which is as follows: That Congress disapproves
				the authorization contained in the notice submitted to the Congress by the
				Secretary of the Treasury on the date of _______ relating to _______.
				(The blank spaces being appropriately filled in.).
									(E)Fast Track
				Consideration in House of Representatives
								(i)ReconveningUpon
				receipt of a notice referred to in subparagraph (D)(i), the Speaker, if the
				House would otherwise be adjourned, shall notify the Members of the House that,
				pursuant to this section, the House shall convene not later than the second
				calendar day after receipt of such report.
								(ii)Reporting and
				dischargeAny committee of
				the House of Representatives to which a joint resolution is referred shall
				report it to the House not later than 5 calendar days after the date of receipt
				of the notice referred to in subparagraph (D)(i). If a committee fails to
				report the joint resolution within that period, the committee shall be
				discharged from further consideration of the joint resolution and the joint
				resolution shall be referred to the appropriate calendar.
								(iii)Proceeding to
				considerationAfter each
				committee authorized to consider a joint resolution reports it to the House or
				has been discharged from its consideration, it shall be in order, not later
				than the sixth day after Congress receives the notice referred to in
				subparagraph (D)(i), to move to proceed to consider the joint resolution in the
				House. All points of order against the motion are waived. Such a motion shall
				not be in order after the House has disposed of a motion to proceed on the
				joint resolution. The previous question shall be considered as ordered on the
				motion to its adoption without intervening motion. The motion shall not be
				debatable. A motion to reconsider the vote by which the motion is disposed of
				shall not be in order.
								(iv)ConsiderationThe
				joint resolution shall be considered as read. All points of order against the
				joint resolution and against its consideration are waived. The previous
				question shall be considered as ordered on the joint resolution to its passage
				without intervening motion except two hours of debate equally divided and
				controlled by the proponent and an opponent. A motion to reconsider the vote on
				passage of the joint resolution shall not be in order.
								(F)Fast Track
				Consideration in Senate
								(i)ReconveningUpon receipt of a notice referred to in
				subparagraph (D)(i), if the Senate has adjourned or recessed for more than 2
				days, the majority leader of the Senate, after consultation with the minority
				leader of the Senate, shall notify the Members of the Senate that, pursuant to
				this section, the Senate shall convene not later than the second calendar day
				after receipt of such message.
								(ii)Placement on
				calendarUpon introduction in the Senate, the joint resolution
				shall be placed immediately on the calendar.
								(iii)Floor
				consideration
									(I)In
				generalNotwithstanding Rule
				XXII of the Standing Rules of the Senate, it is in order at any time during the
				period beginning on the 4th day after the date on which Congress receives a
				notice referred to in subparagraph (D)(i) and ending on the 6th day after the
				date on which Congress receives a notice referred to in subparagraph (D)(i)
				(even though a previous motion to the same effect has been disagreed to) to
				move to proceed to the consideration of the joint resolution, and all points of
				order against the joint resolution (and against consideration of the joint
				resolution) are waived. The motion to proceed is not debatable. The motion is
				not subject to a motion to postpone. A motion to reconsider the vote by which
				the motion is agreed to or disagreed to shall not be in order. If a motion to
				proceed to the consideration of the resolution is agreed to, the joint
				resolution shall remain the unfinished business until disposed of.
									(II)DebateDebate
				on the joint resolution, and on all debatable motions and appeals in connection
				therewith, shall be limited to not more than 10 hours, which shall be divided
				equally between the majority and minority leaders or their designees. A motion
				further to limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
									(III)Vote on
				passageThe vote on passage shall occur immediately following the
				conclusion of the debate on a joint resolution, and a single quorum call at the
				conclusion of the debate if requested in accordance with the rules of the
				Senate.
									(IV)Rulings of the
				chair on procedureAppeals from the decisions of the Chair
				relating to the application of the rules of the Senate, as the case may be, to
				the procedure relating to a joint resolution shall be decided without
				debate.
									(G)Rules Relating
				to Senate and House of Representatives
								(i)Coordination
				with action by other houseIf, before the passage by one House of
				a joint resolution of that House, that House receives from the other House a
				joint resolution, then the following procedures shall apply:
									(I)The joint
				resolution of the other House shall not be referred to a committee.
									(II)With respect to a
				joint resolution of the House receiving the resolution—
										(aa)the
				procedure in that House shall be the same as if no joint resolution had been
				received from the other House; but
										(bb)the
				vote on passage shall be on the joint resolution of the other House.
										(ii)Treatment of
				joint resolution of other houseIf one House fails to introduce
				or consider a joint resolution under this section, the joint resolution of the
				other House shall be entitled to expedited floor procedures under this
				section.
								(iii)Treatment of
				companion measuresIf, following passage of the joint resolution
				in the Senate, the Senate then receives the companion measure from the House of
				Representatives, the companion measure shall not be debatable.
								(iv)VetoesIf
				the President vetoes the joint resolution, debate on a veto message in the
				Senate under this section shall be 1 hour equally divided between the majority
				and minority leaders or their designees.
								(v)Rules of House
				of Representatives and SenateThis subparagraph and subparagraphs
				(D), (E), and (F) are enacted by Congress—
									(I)as an exercise of
				the rulemaking power of the Senate and House of Representatives, respectively,
				and as such it is deemed a part of the rules of each House, respectively, but
				applicable only with respect to the procedure to be followed in that House in
				the case of a joint resolution, and it supersedes other rules only to the
				extent that it is inconsistent with such rules; and
									(II)with full
				recognition of the constitutional right of either House to change the rules (so
				far as relating to the procedure of that House) at any time, in the same
				manner, and to the same extent as in the case of any other rule of that
				House.
									.
					(b)Current programs
			 moved on-BudgetNot later than 90 days after the date of the
			 enactment of this Act, all receipts and disbursements resulting from any
			 authorization made before the date of the enactment of this Act pursuant to the
			 authority granted by the third undesignated paragraph of section 13 of the
			 Federal Reserve Act shall be counted as new budget authority, outlays,
			 receipts, or deficit or surplus for purposes of—
					(1)the budget of the United States Government
			 as submitted by the President;
					(2)the congressional
			 budget; and
					(3)the Balanced
			 Budget and Emergency Deficit Control Act of 1985.
					VGovernment-Sponsored
			 Enterprises Reform
			501.Short
			 titleThis title may be cited
			 as the Government-Sponsored
			 Enterprises Free Market Reform Act of 2009.
			502.DefinitionsFor purposes of this title, the following
			 definitions shall apply:
				(1)CharterThe
			 term charter means—
					(A)with respect to
			 the Federal National Mortgage Association, the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1716 et seq.); and
					(B)with respect to
			 the Federal Home Loan Mortgage Corporation, the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1451 et seq.).
					(2)DirectorThe term Director means the
			 Director of the Federal Housing Finance Agency.
				(3)EnterpriseThe
			 term enterprise means—
					(A)the Federal
			 National Mortgage Association; and
					(B)the Federal Home
			 Loan Mortgage Corporation.
					(4)GuaranteeThe term guarantee means, with
			 respect to an enterprise, the credit support of the enterprise that is provided
			 by the Federal Government through its charter as a Government-sponsored
			 enterprise.
				503.Termination of
			 current conservatorship
				(a)In
			 generalUpon the expiration
			 of the period referred to in subsection (b), the Director of the Federal
			 Housing Finance Agency shall determine, with respect to each enterprise, if the
			 enterprise is financially viable at that time and—
					(1)if the Director
			 determines that the enterprise is financially viable, immediately take all
			 actions necessary to terminate the conservatorship for each of the enterprises;
			 or
					(2)if the Director determines that the
			 enterprise is not financially viable, immediately appoint the Federal Housing
			 Finance Agency as receiver under section 1367 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 and carry out such
			 receivership under the authority of such section.
					(b)TimingThe period referred to in this subsection
			 is, with respect to an enterprise—
					(1)except as provided
			 in paragraph (2), the 24-month period beginning upon the date of the enactment
			 of this Act; or
					(2)if the Director
			 determines before the expiration of the period referred to in paragraph (1)
			 that the financial markets would be adversely affected without the extension of
			 such period under this paragraph with respect to that enterprise, the 30-month
			 period beginning upon the date of the enactment of this Act.
					(c)Financial
			 viabilityThe Director may not determine that an enterprise is
			 financially viable for purposes of subsection (a) if the Director determines
			 that any of the conditions for receivership set forth in paragraph (3) or (4)
			 of section 1367(a) of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4617(a)) exists at the time with respect to
			 the enterprise.
				504.Limitation of
			 enterprise authority upon emergence from conservatorship
				(a)Revised
			 authorityUpon the expiration of the period referred to in
			 section 503(b), if the Director makes the determination under section
			 503(a)(1), the following provisions shall take effect:
					(1)Portfolio
			 limitationsSubtitle B of
			 title XIII of the Housing and Community Development Act of 1992 (12 U.S.C. 4611
			 et seq.) is amended by adding at the end the following new section:
						
							1369E.Restriction
				on mortgage assets of enterprises
								(a)RestrictionNo enterprise shall own, as of any
				applicable date in this subsection or thereafter, mortgage assets in excess
				of—
									(1)upon the
				expiration of the period referred to in section 503(b) of the
				Government-Sponsored Enterprises Free Market
				Reform Act of 2009, $850,000,000,000; or
									(2)on December 31 of
				each year thereafter, 80.0 percent of the aggregate amount of mortgage assets
				of the enterprise as of December 31 of the immediately preceding calendar
				year;
									except
				that in no event shall an enterprise be required under this section to own less
				than $250,000,000,000 in mortgage assets.(b)Definition of
				mortgage assetsFor purposes
				of this section, the term mortgage assets means, with respect to
				an enterprise, assets of such enterprise consisting of mortgages, mortgage
				loans, mortgage-related securities, participation certificates, mortgage-backed
				commercial paper, obligations of real estate mortgage investment conduits and
				similar assets, in each case to the extent such assets would appear on the
				balance sheet of such enterprise in accordance with generally accepted
				accounting principles in effect in the United States as of September 7, 2008
				(as set forth in the opinions and pronouncements of the Accounting Principles
				Board and the American Institute of Certified Public Accountants and statements
				and pronouncements of the Financial Accounting Standards Board from time to
				time; and without giving any effect to any change that may be made after
				September 7, 2008, in respect of Statement of Financial Accounting Standards
				No. 140 or any similar accounting
				standard).
								.
					(2)Increase in
			 minimum capital requirementSection 1362 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4612), as
			 amended by section 1111 of the Housing and Economic Recovery Act of 2008
			 (Public Law 110–289), is amended—
						(A)in subsection (a),
			 by striking For purposes of this subtitle, the minimum capital level for
			 each enterprise shall be and inserting The minimum capital level
			 established under subsection (g) for each enterprise may not be lower
			 than;
						(B)in subsection
			 (c)—
							(i)by
			 striking subsections (a) and and inserting
			 subsection;
							(ii)by
			 striking regulated entities the first place such term appears
			 and inserting Federal Home Loan Banks;
							(iii)by
			 striking for the enterprises,;
							(iv)by
			 striking , or for both the enterprises and the banks,;
							(v)by
			 striking the level specified in subsection (a) for the enterprises
			 or; and
							(vi)by
			 striking the regulated entities operate and inserting
			 such banks operate;
							(C)in subsection
			 (d)(1)—
							(i)by
			 striking subsections (a) and and inserting
			 subsection; and
							(ii)by
			 striking regulated entity each place such term appears and
			 inserting Federal home loan bank;
							(D)in subsection (e), by striking
			 regulated entity each place such term appears and inserting
			 Federal home loan bank;
						(E)in subsection
			 (f)—
							(i)by
			 striking the amount of core capital maintained by the
			 enterprises,; and
							(ii)by
			 striking regulated entities and inserting banks;
			 and
							(F)by adding at the
			 end the following new subsection:
							
								(g)Establishment of
				revised minimum capital levels
									(1)In
				generalThe Director shall
				cause the enterprises to achieve and maintain adequate capital by establishing
				minimum levels of capital for the enterprises and by using such other methods
				as the Director deems appropriate.
									(2)AuthorityThe
				Director shall have the authority to establish such minimum level of capital
				for an enterprise in excess of the level specified under subsection (a) as the
				Director, in the Director’s discretion, deems to be necessary or appropriate in
				light of the particular circumstances of the enterprise.
									(h)Failure To
				maintain revised minimum capital levels
									(1)Unsafe and
				unsound practice or conditionFailure of an enterprise to maintain
				capital at or above its minimum level as established pursuant to subsection (c)
				of this section may be deemed by the Director, in his discretion, to constitute
				an unsafe and unsound practice or condition within the meaning of this
				title.
									(2)Directive to
				achieve capital level
										(A)AuthorityIn addition to, or in lieu of, any other
				action authorized by law, including paragraph (1), the Director may issue a
				directive to an enterprise that fails to maintain capital at or above its
				required level as established pursuant to subsection (c) of this
				section.
										(B)PlanSuch
				directive may require the enterprise to submit and adhere to a plan acceptable
				to the Director describing the means and timing by which the enterprise shall
				achieve its required capital level.
										(C)EnforcementAny
				such directive issued pursuant to this paragraph, including plans submitted
				pursuant thereto, shall be enforceable under the provisions of subtitle C of
				this title to the same extent as an effective and outstanding order issued
				pursuant to subtitle C of this title which has become final.
										(3)Adherence to
				plan
										(A)ConsiderationThe Director may consider such enterprise’s
				progress in adhering to any plan required under this subsection whenever such
				enterprise seeks the requisite approval of the Director for any proposal which
				would divert earnings, diminish capital, or otherwise impede such enterprise’s
				progress in achieving its minimum capital level.
										(B)DenialThe
				Director may deny such approval where it determines that such proposal would
				adversely affect the ability of the enterprise to comply with such
				plan.
										.
						(3)Repeal of
			 increases to conforming loan limits
						(A)Repeal of
			 temporary increases
							(i)Economic
			 Stimulus Act of 2008Section
			 201 of the Economic Stimulus Act of 2008 (Public Law 110–185) is hereby
			 repealed.
							(ii)American
			 Recovery and Reinvestment Act of 2009Section 1203 of division A
			 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123
			 Stat. 225) is hereby repealed.
							(B)Repeal of
			 general limit and permanent high-cost area increaseParagraph (2)
			 of section 302(b) of the Federal National Mortgage Association Charter Act (12
			 U.S.C. 1717(b)(2)) and paragraph (2) of section 305(a) of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1454(a)(2)) are each amended to read as
			 such sections were in effect immediately before the enactment of the Housing
			 and Economic Recovery Act of 2008 (Public Law 110–289).
						(C)Repeal of new
			 housing price indexSection
			 1322 of the Federal Housing Enterprises Financial Safety and Soundness Act of
			 1992, as added by section 1124(d) of the Housing and Economic Recovery Act of
			 2008 (Public Law 110–289), is hereby repealed.
						(D)RepealSection 1124 of the Housing and Economic
			 Recovery Act of 2008 (Public Law 110–289) is hereby repealed.
						(E)Establishment of
			 conforming loan limitFor the
			 year in which the expiration of the period referred to in section 503(b) of
			 this section occurs, the limitations governing the maximum original principal
			 obligation of conventional mortgages that may be purchased by the Federal
			 National Mortgage Association and the Federal Home Loan Mortgage Corporation,
			 referred to in section 302(b)(2) of the Federal National Mortgage Association
			 Charter Act (12 U.S.C. 1717(b)(2)) and section 305(a)(2) of the Federal Home
			 Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)), respectively, shall be
			 considered to be—
							(i)$417,000 for a mortgage secured by a
			 single-family residence,
							(ii)$533,850 for a
			 mortgage secured by a 2-family residence,
							(iii)$645,300 for a
			 mortgage secured by a 3-family residence, and
							(iv)$801,950 for a
			 mortgage secured by a 4-family residence,
							and such
			 limits shall be adjusted effective each January 1 thereafter in accordance with
			 such sections 302(b)(2) and 305(a)(2).(F)Prohibition of
			 purchase of mortgages exceeding median area home price
							(i)Fannie
			 maeSection 302(b)(2) of the
			 Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) is
			 amended by adding at the end the following new sentence: Notwithstanding
			 any other provision of this title, the corporation may not purchase any
			 mortgage for a property having a principal obligation that exceeds the median
			 home price, for properties of the same size, for the area in which such
			 property subject to the mortgage is located..
							(ii)Freddie
			 macSection 305(a)(2) of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)) is amended by
			 adding at the end the following new sentence: Notwithstanding any other
			 provision of this title, the Corporation may not purchase any mortgage for a
			 property having a principal obligation that exceeds the median home price, for
			 properties of the same size, for the area in which such property subject to the
			 mortgage is located..
							(4)Requirement to
			 pay State and local taxes
						(A)Fannie
			 maeParagraph (2) of section
			 309(c) of the Federal National Mortgage Association Charter Act (12 U.S.C.
			 1723a(c)(2)) is amended—
							(i)by
			 striking shall be exempt from and inserting shall be
			 subject to; and
							(ii)by
			 striking except that any and inserting and
			 any.
							(B)Freddie
			 macSection 303(e) of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1452(e)) is
			 amended—
							(i)by
			 striking shall be exempt from and inserting shall be
			 subject to; and
							(ii)by
			 striking except that any and inserting and
			 any.
							(5)Repeals relating
			 to registration of securities
						(A)Fannie
			 Mae
							(i)Mortgage-backed
			 securitiesSection 304(d) of
			 the Federal National Mortgage Association Charter Act (12 U.S.C. 1719(d)) is
			 amended by striking the fourth sentence.
							(ii)Subordinate
			 obligationsSection 304(e) of the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1719(e)) is amended by striking the fourth
			 sentence.
							(B)Freddie
			 MacSection 306 of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1455) is amended by
			 striking subsection (g).
						(6)Recoupment of
			 costs for Federal guarantee
						(A)AssessmentsThe Director of the Federal Housing Finance
			 Agency shall establish and collect from each enterprise assessments in the
			 amount determined under subparagraph (B). In determining the method and timing
			 for making such assessments, the Director shall take into consideration the
			 determinations and conclusions of the study under subsection (b) of this
			 section.
						(B)Determination of
			 costs of guaranteeAssessments under subparagraph (A) with
			 respect to an enterprise shall be in such amount as the Director determines
			 necessary to recoup to the Federal Government the full value of the benefit the
			 enterprise receives from the guarantee provided by the Federal Government for
			 the obligations and financial viability of the enterprise, based upon the
			 dollar value of such benefit in the market to such enterprise when not
			 operating under conservatorship or receivership. To determine such amount, the
			 Director shall establish a risk-based pricing mechanism as the Director
			 considers appropriate, taking into consideration the determinations and
			 conclusions of the study under subsection (b) of this section.
						(C)Treatment of
			 recouped amountsThe Director shall cover into the general fund
			 of the Treasury any amounts received from assessments made under this
			 paragraph.
						(b)GAO study
			 regarding recoupment of costs for Federal Government
			 guaranteeThe Comptroller General of the United States shall
			 conduct a study to determine a risk-based pricing mechanism to accurately
			 determine the value of the benefit the enterprises receive from the guarantee
			 provided by the Federal Government for the obligations and financial viability
			 of the enterprises. Such study shall establish a dollar value of such benefit
			 in the market to each enterprise when not operating under conservatorship or
			 receivership, shall analyze various methods of the Federal Government assessing
			 a charge for such value received (including methods involving an annual fee or
			 a fee for each mortgage purchased or securitized), and shall make a
			 recommendation of the best such method for assessing such charge. Not later
			 than 12 months after the date of the enactment of this Act, the Comptroller
			 General shall submit to the Congress a report setting forth the determinations
			 and conclusions of such study.
				505.Requirement to
			 periodically renew charter until wind down and dissolution
				(a)Required
			 renewal; wind down and dissolution upon non-RenewalUpon the expiration of the 3-year period
			 that begins upon the expiration of the period referred to in section 503(b),
			 unless the charter of an enterprise is renewed pursuant to subsection (b) of
			 this section, section 506 (relating to wind down of operations and dissolution
			 of enterprise) shall apply to the enterprise.
				(b)Renewal
			 procedure
					(1)Application;
			 timingThe Director shall provide for each enterprise to apply to
			 the Director, before the expiration of the 3-year period under subsection (a),
			 for renewal of the charter of the enterprise.
					(2)StandardThe
			 Director shall approve the application of an enterprise for the renewal of the
			 charter of the enterprise if—
						(A)the application
			 includes a certification by the enterprise that the enterprise is financially
			 sound and is complying with all provisions of, and amendments made by, section
			 504 of this title applicable to such enterprise; and
						(B)the Director
			 verifies that the certification made pursuant to subparagraph (A) is
			 accurate.
						(c)Option To
			 reapplyNothing in this section may be construed to require an
			 enterprise to apply under this section for renewal of the charter of the
			 enterprise.
				506.Required wind
			 down of operations and dissolution of enterprise
				(a)ApplicabilityThis section shall apply to an
			 enterprise—
					(1)upon the
			 expiration of the 3-year period referred to in such section 505(a), to the
			 extent provided in such section; and
					(2)if this section has not previously applied
			 to the enterprise, upon the expiration of the 6-year period that begins upon
			 the expiration of the period referred to in section 503(b).
					(b)Wind
			 downUpon the applicability
			 of this section to an enterprise, the Director and the Secretary of the
			 Treasury shall jointly take such action, and may prescribe such regulations and
			 procedures, as may be necessary to wind down the operations of an enterprise as
			 an entity chartered by the United States Government over the duration of the
			 10-year period beginning upon the applicability of this section to the
			 enterprise (pursuant to subsection (a)) in an orderly manner consistent with
			 this title and the ongoing obligations of the enterprise.
				(c)Division of
			 assets and liabilities; authority To establish holding corporation and
			 dissolution trust fundThe action and procedures required under
			 subsection (b)—
					(1)shall include the
			 establishment and execution of plans to provide for an equitable division and
			 distribution of assets and liabilities of the enterprise, including any
			 liability of the enterprise to the United States Government or a Federal
			 reserve bank that may continue after the end of the period described in
			 subsection (b); and
					(2)may provide for establishment of—
						(A)a holding
			 corporation organized under the laws of any State of the United States or the
			 District of Columbia for the purposes of the reorganization and restructuring
			 of the enterprise; and
						(B)one or more trusts
			 to which to transfer—
							(i)remaining debt
			 obligations of the enterprise, for the benefit of holders of such remaining
			 obligations; or
							(ii)remaining
			 mortgages held for the purpose of backing mortgage-backed securities, for the
			 benefit of holders of such remaining securities.
							(d)Repeal of
			 charterEffective upon the
			 expiration of the 10-year period referred to in subsection (b) for an
			 enterprise, the charter for the enterprise is repealed, except that the
			 provisions of such charter in effect immediately before such repeal shall
			 continue to apply with respect to the rights and obligations of any holders of
			 outstanding debt obligations and mortgage-backed securities of the
			 enterprise.
				VICredit rating
			 agency reform
			601.Clarification
			 of designation
				(a)In
			 general
					(1)SingularEach applicable law is amended by striking
			 nationally recognized statistical rating organization each place
			 it appears and inserting nationally registered statistical rating
			 organization.
					(2)PluralEach applicable law is amended by striking
			 nationally recognized statistical rating organizations each
			 place it appears and inserting nationally registered statistical rating
			 organizations.
					(b)Applicable
			 lawsFor purposes of this
			 section, the term applicable laws means—
					(1)the Securities
			 Exchange Act of 1934; and
					(2)the Investment Advisers Act of 1940.
					602.Elimination of
			 security credit rating requirements in Federal law
				(a)Securities
			 Exchange Act of 1934The
			 Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended—
					(1)in section
			 3(a)(41), by striking is rated in one of the two highest rating
			 categories by at least one nationally recognized statistical rating
			 organization, and; and
					(2)in section
			 3(a)(53)(A), by striking is rated in 1 of the 4 highest rating
			 categories by at least 1 nationally recognized statistical rating organization,
			 and.
					(b)Investment
			 Company Act of 1940Section
			 6(a)(5)(A) of the Investment Company Act of 1940 (15 U.S.C. 80a–6(a)(5)(A)) is
			 amended—
					(1)in clause (ii), by
			 adding and at the end;
					(2)in clause (iii),
			 by striking ; and and inserting a period; and
					(3)by striking clause
			 (iv).
					(c)Higher Education
			 Act of 1965Section 439 of
			 the Higher Education Act of 1965 (20 U.S.C. 1087–2) is amended—
					(1)by striking
			 subsection (d)(5); and
					(2)in subsection (r),
			 by striking paragraph (11) and inserting the following:
						
							(11)[Repealed]
							.
					(d)Launching Our
			 Communities' Access to Local Television Act of 2000Section 1004(d)(2)(D) of the Launching Our
			 Communities' Access to Local Television Act of 2000 (47 U.S.C. 1103(d)(2)(D))
			 is amended—
					(1)in clause (i)(II),
			 by striking , if the Board determines that such nonprofit corporation
			 has one or more issues of outstanding long-term debt that is rated within the
			 highest three rating categories of a nationally recognized statistical rating
			 organization; and
					(2)by striking clause
			 (ii) (and redesignating succeeding clauses accordingly).
					(e)Employee
			 Retirement Income Security Act of 1974Section 4041(b)(5)(B) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1341(b)(5)(B)) is amended to
			 read as follows:
					
						(B)LimitationSubparagraph (A) shall not apply to any
				transaction or series of transactions unless the employer maintaining the plan
				after the transaction or series of transactions employs at least 20 percent of
				the employees located in the United States who were employed by such employer
				immediately before the transaction or series of
				transactions.
						.
				(f)Chapter 6 of
			 title 23Chapter 6 of title 23, United States Code, is
			 amended—
					(1)in section 601(a),
			 by striking paragraph (3) and paragraph (10) and redesignating succeeding
			 paragraphs accordingly;
					(2)in section
			 602(b)(2), by amending subparagraph (B) to read as follows:
						
							(B)[Repealed]
							;
					(3)in section
			 603(a)(3)—
						(A)by striking
			 and each rating agency providing a preliminary rating opinion letter
			 under section 602 (b)(2)(B); and
						(B)by striking
			 , taking into account such letter;
						(4)in section 603(a),
			 by striking paragraph (4);
					(5)in section
			 603(b)(2), by striking  or, if the secured loan does not receive an
			 investment grade rating, the amount of the senior project
			 obligations;
					(6)in section
			 604(a)(3)—
						(A)by striking
			 and each rating agency providing a preliminary rating opinion letter
			 under section 602 (b)(2)(B); and
						(B)by striking
			 , taking into account such letter;
						(7)in section 604(a),
			 by striking paragraph (4); and
					(8)by striking
			 section 604(a)(4).
					(g)Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992Section 1319 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4519) is
			 amended by striking that is a nationally recognized statistical rating
			 organization, as such term is defined in section 3(a) of the Securities
			 Exchange Act of 1934,.
				(h)Revised
			 StatutesSection 5136A of
			 title LXII of the Revised Statutes of the United States is amended—
					(1)in subsection
			 (a)(2)(E), by striking applicable rating or other;
					(2)in the heading for
			 subsection (a)(3) by striking Rating or comparable requirement
			 and inserting Requirement;
					(3)by amending
			 subsection (a)(3)(A) to read as follows:
						
							(A)In
				generalA national bank meets
				the requirements of this paragraph if the bank is 1 of the second 50 largest
				insured banks and meets such criteria as the Secretary of the Treasury and the
				Board of Governors of the Federal Reserve System may jointly establish by
				regulation.
							;
					(4)in the heading for
			 subsection (f), by striking maintain public rating or;
			 and
					(5)in subsection (f)(1), by striking
			 applicable rating or other.
					(i)Federal Deposit
			 Insurance ActSection 28 of
			 the Federal Deposit Insurance Act (12 U.S.C. 1831e) is amended by striking
			 subsections (d) and (e) (and redesignating succeeding subsections
			 accordingly).
				603.Elimination of
			 security credit rating requirements in regulationsNot
			 later than 3 months after the date of the enactment of this Act, each Federal
			 agency and department shall modify any regulation promulgated by such agency or
			 department that requires the use of an assessment of the creditworthiness of a
			 security or money market instrument by removing such requirement from any such
			 regulation.
			VIIAnti-fraud
			 provisions
			701.Authority to
			 impose civil penalties in cease and desist proceedings
				(a)Under the
			 Securities Act of 1933Section 8A of the Securities Act of 1933
			 (15 U.S.C. 77h–1) is amended by adding at the end the following new
			 subsection:
					
						(g)Authority To
				impose money penalties
							(1)Grounds for
				imposingIn any cease-and-desist proceeding under subsection (a),
				the Commission may impose a civil penalty on a person if it finds, on the
				record after notice and opportunity for hearing, that—
								(A)such
				person—
									(i)is
				violating or has violated any provision of this title, or any rule or
				regulation thereunder; or
									(ii)is or was a cause
				of the violation of any provision of this title, or any rule or regulation
				thereunder; and
									(B)such penalty is in
				the public interest.
								(2)Maximum amount
				of penalty
								(A)First
				tierThe maximum amount of penalty for each act or omission
				described in paragraph (1) shall be $6,500 for a natural person or $65,000 for
				any other person.
								(B)Second
				tierNotwithstanding paragraph (A), the maximum amount of penalty
				for each such act or omission shall be $65,000 for a natural person or $325,000
				for any other person if the act or omission described in paragraph (1) involved
				fraud, deceit, manipulation, or deliberate or reckless disregard of a
				regulatory requirement.
								(C)Third
				tierNotwithstanding paragraphs (A) and (B), the maximum amount
				of penalty for each such act or omission shall be $130,000 for a natural person
				or $650,000 for any other person if—
									(i)the act or
				omission described in paragraph (1) involved fraud, deceit, manipulation, or
				deliberate or reckless disregard of a regulatory requirement; and
									(ii)such act or
				omission directly or indirectly resulted in substantial losses or created a
				significant risk of substantial losses to other persons or resulted in
				substantial pecuniary gain to the person who committed the act or
				omission.
									(3)Evidence
				concerning ability to payIn any proceeding in which the
				Commission may impose a penalty under this section, a respondent may present
				evidence of the respondent’s ability to pay such penalty. The Commission may,
				in its discretion, consider such evidence in determining whether such penalty
				is in the public interest. Such evidence may relate to the extent of such
				person’s ability to continue in business and the collectability of a penalty,
				taking into account any other claims of the United States or third parties upon
				such person’s assets and the amount of such person’s
				assets.
							.
				(b)Under the
			 Securities Exchange act of 1934Subsection (a) of section 21B of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78u–2(a)) is amended—
					(1)by striking
			 (a) Commission Authority
			 To Assess Money Penalties.—In any proceeding and
			 inserting the following:
						
							(a)Commission
				authority To assess money penalties
								(1)In
				generalIn any
				proceeding
								;
					(2)by redesignating
			 paragraphs (1) through (4) of such subsection as subparagraphs (A) through (D),
			 respectively and moving such redesignated subparagraphs and the matter
			 following such subparagraphs 2 ems to the right; and
					(3)by adding at the
			 end of such subsection the following new paragraph:
						
							(2)Cease-and-desist
				proceedingsIn any proceeding instituted pursuant to section 21C
				of this title against any person, the Commission may impose a civil penalty if
				it finds, on the record after notice and opportunity for hearing, that such
				person—
								(A)is violating or
				has violated any provision of this title, or any rule or regulation thereunder;
				or
								(B)is or was a cause
				of the violation of any provision of this title, or any rule or regulation
				thereunder.
								.
					(c)Under the
			 Investment Company Act of 1940Paragraph (1) of section 9(d) of
			 the Investment Company Act of 1940 (15 U.S.C. 80a–9(d)(1)) is amended—
					(1)by striking
			 (1) Authority of
			 commission.—In any proceeding and inserting the
			 following:
						
							(1)Authority of
				commission
								(A)In
				generalIn any
				proceeding
								;
					(2)by redesignating
			 subparagraphs (A) through (C) of such paragraph as clauses (i) through (iii),
			 respectively and by moving such redesignated clauses and the matter following
			 such subparagraphs 2 ems to the right; and
					(3)by adding at the
			 end of such paragraph the following new subparagraph:
						
							(B)Cease-and-desist
				proceedingsIn any proceeding instituted pursuant to subsection
				(f) against any person, the Commission may impose a civil penalty if it finds,
				on the record after notice and opportunity for hearing, that such
				person—
								(i)is
				violating or has violated any provision of this title, or any rule or
				regulation thereunder; or
								(ii)is or was a cause
				of the violation of any provision of this title, or any rule or regulation
				thereunder.
								.
					(d)Under the
			 Investment Advisers act of 1940Paragraph (1) of section 203(i)
			 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3(i)(1)) is
			 amended—
					(1)by striking
			 (1) Authority of
			 commission.—In any proceeding and inserting the
			 following:
						
							(1)Authority of
				commission
								(A)In
				generalIn any
				proceeding
								;
					(2)by redesignating
			 subparagraphs (A) through (D) of such paragraph as clauses (i) through (iv),
			 respectively and moving such redesignated clauses and the matter following such
			 subparagraphs 2 ems to the right; and
					(3)by adding at the
			 end of such paragraph the following new subparagraph:
						
							(B)Cease-and-desist
				proceedingsIn any proceeding instituted pursuant to subsection
				(k) against any person, the Commission may impose a civil penalty if it finds,
				on the record after notice and opportunity for hearing, that such
				person—
								(i)is
				violating or has violated any provision of this title, or any rule or
				regulation thereunder; or
								(ii)is or was a cause
				of the violation of any provision of this title, or any rule or regulation
				thereunder.
								.
					702.Formerly
			 associated persons
				(a)Member or
			 employee of the municipal securities rulemaking boardSection
			 15B(c)(8) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–4(c)(8)) is
			 amended by striking any member or employee and inserting
			 any person who is, or at the time of the alleged misconduct was, a
			 member or employee.
				(b)Person
			 associated with a government securities broker or dealerSection
			 15C of the Securities Exchange Act of 1934 (15 U.S.C. 78o–5) is amended—
					(1)in subsection
			 (c)(1)(C), by striking or seeking to become associated, and
			 inserting seeking to become associated, or, at the time of the alleged
			 misconduct, associated or seeking to become associated;
					(2)in subsection
			 (c)(2)(A), by inserting , seeking to become associated, or, at the time
			 of the alleged misconduct, associated or seeking to become associated
			 after any person associated; and
					(3)in subsection
			 (c)(2)(B), by inserting , seeking to become associated, or, at the time
			 of the alleged misconduct, associated or seeking to become associated
			 after any person associated.
					(c)Person
			 associated with a member of a national securities exchange or registered
			 securities associationSection 21(a)(1) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78u(a)(1)) is amended by inserting , or,
			 as to any act or practice, or omission to act, while associated with a member,
			 formerly associated after member or a person
			 associated.
				(d)Participant of a
			 registered clearing agencySection 21(a)(1) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78u(a)(1)) is amended by inserting or,
			 as to any act or practice, or omission to act, while a participant, was a
			 participant, after in which such person is a
			 participant,.
				(e)Officer or
			 director of a self-regulatory organizationSection 19(h)(4) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78s(h)(4)) is amended—
					(1)by striking
			 any officer or director and inserting any person who is,
			 or at the time of the alleged misconduct was, an officer or director;
			 and
					(2)by striking
			 such officer or director and inserting such
			 person.
					(f)Officer or
			 director of an investment companySection 36(a) of the Investment
			 Company Act of 1940 (15 U.S.C. 80a–35(a)) is amended—
					(1)by striking
			 a person serving or acting and inserting a person who is,
			 or at the time of the alleged misconduct was, serving or acting;
			 and
					(2)by striking
			 such person so serves or acts and inserting such person
			 so serves or acts, or at the time of the alleged misconduct, so served or
			 acted.
					703.Collateral
			 bars
				(a)Section
			 15(b)(6)(A) of the Securities Exchange Act of
			 1934Section 15(b)(6)(A) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78o(b)(6)(A)) is amended by striking 12 months, or bar such
			 person from being associated with a broker or dealer,  and inserting
			 12 months, or bar any such person from being associated with a broker,
			 dealer, investment adviser, municipal securities dealer, or transfer agent,
			 .
				(b)Section
			 15B(c)(4) of the Securities Exchange Act of
			 1934Section 15B(c)(4) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78o–4(c)(4)) is amended by striking twelve months or bar any such
			 person from being associated with a municipal securities dealer,  and
			 inserting twelve months or bar any such person from being associated
			 with a broker, dealer, investment adviser, municipal securities dealer, or
			 transfer agent, .
				(c)Section
			 17A(c)(4)(C) of the Securities Exchange Act of
			 1934Section 17A(c)(4)(C) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78q–1(c)(4)(C)) is amended by striking twelve months or bar
			 any such person from being associated with the transfer agent,  and
			 inserting twelve months or bar any such person from being associated
			 with any transfer agent, broker, dealer, investment adviser, or municipal
			 securities dealer, .
				(d)Section
			 203(f) of the Investment Advisers Act of
			 1940Section 203(f) of the Investment Advisers Act of 1940 (15
			 U.S.C. 80b–3(f)) is amended by striking twelve months or bar any such
			 person from being associated with an investment adviser,  and inserting
			 twelve months or bar any such person from being associated with an
			 investment adviser, broker, dealer, municipal securities dealer, or transfer
			 agent, .
				704.Unlawful margin
			 lendingSection 7(c)(1)(A) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78g(c)(1)(A)) is amended by
			 striking ; and and inserting ; or.
			705.Nationwide service
			 of subpoenas
				(a)Securities Act
			 of 1933Section 22(a) of the Securities Act of 1933 (15 U.S.C.
			 77v(a)) is amended by inserting after the second sentence the following:
			 In any action or proceeding instituted by the Commission under this
			 title in a United States district court for any judicial district, subpoenas
			 issued by or on behalf of such court to compel the attendance of witnesses or
			 the production of documents or tangible things (or both) may be served in any
			 other district. Such subpoenas may be served and enforced without application
			 to the court or a showing of cause, notwithstanding the provisions of rule
			 45(b)(2), (c)(3)(A)(ii), and (c)(3)(B)(iii) of the Federal Rules of Civil
			 Procedure..
				(b)Securities
			 Exchange Act of 1934Section 27 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78aa) is amended by inserting after the third sentence the
			 following: In any action or proceeding instituted by the Commission
			 under this title in a United States district court for any judicial district,
			 subpoenas issued by or on behalf of such court to compel the attendance of
			 witnesses or the production of documents or tangible things (or both) may be
			 served in any other district. Such subpoenas may be served and enforced without
			 application to the court or a showing of cause, notwithstanding the provisions
			 of rule 45(b)(2), (c)(3)(A)(ii), and (c)(3)(B)(iii) of the Federal Rules of
			 Civil Procedure..
				(c)Investment
			 Company Act of 1940Section 44 of the Investment Company Act of
			 1940 (15 U.S.C. 80a–43) is amended by inserting after the fourth sentence the
			 following: In any action or proceeding instituted by the Commission
			 under this title in a United States district court for any judicial district,
			 subpoenas issued by or on behalf of such court to compel the attendance of
			 witnesses or the production of documents or tangible things (or both) may be
			 served in any other district. Such subpoenas may be served and enforced without
			 application to the court or a showing of cause, notwithstanding the provisions
			 of rule 45(b)(2), (c)(3)(A)(ii), and (c)(3)(B)(iii) of the Federal Rules of
			 Civil Procedure..
				(d)Investment
			 Advisers Act of 1940Section 214 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–14) is amended by inserting after the third sentence the
			 following: In any action or proceeding instituted by the Commission
			 under this title in a United States district court for any judicial district,
			 subpoenas issued by or on behalf of such court to compel the attendance of
			 witnesses or the production of documents or tangible things (or both) may be
			 served in any other district. Such subpoenas may be served and enforced without
			 application to the court or a showing of cause, notwithstanding the provisions
			 of rule 45(b)(2), (c)(3)(A)(ii), and (c)(3)(B)(iii) of the Federal Rules of
			 Civil Procedure..
				706.Reauthorization
			 of the Financial Crimes Enforcement Network
				(a)Findings
					(1)The Congress finds as follows:
						(A)The work of the
			 Financial Crimes Enforcement Network (hereinafter in this section referred to
			 as FinCEN) is essential to safeguard the United States financial
			 system and its international affiliates from the abuses of financial crime,
			 including terrorist financing, weapons of mass destruction proliferation, and
			 money laundering.
						(B)All avenues of financial intermediation are
			 vulnerable to abuse by illicit actors, and FinCEN exercises the authorities of
			 the Bank Secrecy Act over a broad range of financial institutions.
						(2)The Congress further finds and recognizes
			 the recent establishment by FinCEN of an International Programs Division to
			 expand and enhance global financial intelligence sharing initiatives aimed at
			 combating transnational crime threats facing United States financial markets,
			 and takes note of FinCEN’s efforts to collaborate with foreign financial
			 intelligence unit partners on analytical projects to identify and address
			 emerging threats and vulnerabilities.
					(3)The Congress further finds and recognizes
			 the role of FinCEN in discovering and investigating widespread fraud in the
			 mortgage market and elsewhere in the financial services industry. Alongside an
			 effective licensing and registration system for all mortgage originators, a
			 vigilant FinCEN is critical to the recovery of our housing markets and consumer
			 confidence in both the home buying process and the financial services industry
			 as a whole.
					(b)ReauthorizationSection 310(d)(1) of title 31, United
			 States Code, is amended by striking such sums as may be necessary for
			 fiscal years 2002, 2003, 2004, and 2005 and inserting not more
			 than $105,500,000 for fiscal year 2010, and such sums as may be necessary for
			 fiscal years 2011, 2012, 2013, and 2014.
				(c)Additional
			 financial fraud authorization of appropriationsIn addition to such other amounts otherwise
			 made available or appropriated to FinCEN, there are authorized to be
			 appropriated to FinCEN $15,000,000 to be used specifically for efforts to
			 detect financial fraud. Such sums are authorized to remain available until
			 expended.
				707.Fair fund
			 improvements
				(a)AmendmentSubsection (a) of section 308 of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7246(a)) is amended to read as
			 follows:
					
						(a)Civil penalties
				To be used for the relief of victimsIf in any judicial or administrative action
				brought by the Commission under the securities laws (as such term is defined in
				section 3(a)(47) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(47)),
				the Commission obtains a civil penalty against any person for a violation of
				such laws, the amount of such civil penalty shall, on the motion or at the
				direction of the Commission, be added to and become part of a disgorgement fund
				or other fund established for the benefit of the victims of such
				violation.
						.
				(b)Conforming
			 amendmentsSection 308 of
			 such Act is amended—
					(1)in subsection (b)—
						(A)by striking for a disgorgement fund
			 described in subsection (a) and inserting for a disgorgement
			 fund or other fund described in subsection (a); and
						(B)by striking “in the disgorgement fund” and
			 inserting “in such fund”; and
						(2)by striking
			 subsection (e).
					708.Authority to
			 contract for collection of delinquent judgments and ordersSubsection (b) of section 4 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78d(b)) is amended—
				(1)in the heading of
			 such subsection, by striking and leasing authority and inserting
			 , leasing authority, and
			 contracting authority; and
				(2)by adding at the
			 end the following new paragraph:
					
						(4)Contracting
				authority
							(A)In
				generalNotwithstanding any
				other provision of law, the Commission is authorized to enter into contracts to
				assist in the collection of any claim of indebtedness resulting from any
				judgment or order (either by litigation or settlement) obtained by the
				Commission in any judicial action or administrative proceeding brought by or on
				behalf of the Commission. This authority includes, but is not limited to, the
				retention of private legal counsel to furnish legal services, including
				representation in litigation, negotiation, compromise, and settlement. Private
				counsel retained under this paragraph may represent the Commission in such debt
				collection matters to the same extent as the Commission may represent
				itself.
							(B)Terms and
				conditions of contractEach
				such contract shall include such terms and conditions as the Commission
				considers necessary and appropriate, and shall include provisions
				specifying—
								(i)the amount of the fee to be paid under such
				contract or the method for calculating that fee;
								(ii)that the
				Commission retains the authority to represent itself, resolve a dispute,
				compromise a claim, end collection efforts, and refer a matter to other counsel
				or to the Attorney General; and
								(iii)that the
				Commission may terminate either the contract or the private counsel's
				representation of the Commission in particular cases for any reason, including
				for the convenience of the Commission.
								(C)Payment of
				feesNotwithstanding section
				3302(b) of title 31, United States Code, a contract under this paragraph may
				provide that fees and costs incurred by private counsel under such contracts
				are payable from the amounts recovered.
							(D)Competition
				requiredNothing in this
				paragraph shall relieve the Commission of the competition requirements set
				forth in title III of the Federal Property and Administrative Services Act of
				1949 (41 U.S.C. 251 et seq.).
							(E)CounterclaimsIn any action to recover indebtedness which
				is brought on behalf of the Commission by private counsel retained under this
				paragraph, no counterclaim may be asserted against the Commission unless the
				counterclaim is served directly on the Commission. Such service shall be made
				in accordance with the rules of procedure of the court in which the action is
				brought.
							.
				
